DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Part 30 in Fig 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities:  The specification should have each of the paragraphs labeled using at least 4 numerals enclosed in brackets at the start of each paragraph. See 37 C.F.R. 1.52(b)(6).  
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because it is written in the form of an independent claim, yet it is dependent upon claim 1. The claim should be rewritten so that it is clear if this claim is intended to be an independent claim or if the claim is a dependent claim.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining unit…” in claims 2-3 and “alert unit…” in claim 2.
Support for “determining unit…” can be found in Page 11 lines 7-11 as a controller that is a component of a reader, such as that in Parts 13 and 10 in Fig 1.  Support for “alert unit…” can be found in Page 12 line 22 – Page 13 line 1 as warning lamps that emit light that serve as a warning light using light emitting diodes and the like.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, “at least a part being spaced apart from each other” is unclear what “a part” is referring to rendering the claim indefinite.  A part could be interpreted as being the vehicle detectors, the seat surfaces, the transceivers and receivers, or other components being spaced apart from one another.  For examination purposes, the claim was interpreted as though the vehicular detectors are spaced apart from each other.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (EP 3,109,092; hereinafter Yanai) in view of Lee et al. (US 2006/0139159; hereinafter Lee).
In regards to claim 1, Yanai teaches of a vehicular detector configured to transmit and receive a … signal with a reader provided in a vehicle, detect seating of an occupant on a seat in the vehicle, and transmit a detection signal (Abstract, Fig 1), the vehicular detector comprising: 
a first flexible sheet (Fig 2 Part F1, Para 0030); 
a second flexible sheet placed opposite to the first flexible sheet (Fig 2 Part F2, Para 0030); and 
an insulation sheet having electrical insulating property and intervening between the first flexible sheet and the second flexible sheet (Fig 2 Part F0, Para 0030), wherein 
the first flexible sheet includes (Fig 2 Part F1, Para 0030) 

a first contact portion … formed on a first opposing surface facing the second flexible sheet (Para 0030, Fig 2 Part Xa), 
the second flexible sheet includes (Fig 2 Part F2, Para 0030) 
…
a second contact portion … formed on a second opposing surface facing the first flexible sheet (Para 0030, Fig 2 Part Xb), 
the insulation sheet has a through hole that, at a position where the first contact portion and the second contact portion face, runs through from the first opposing surface to the second opposing surface (Para 0030, Fig 2 Part 31), and 
the first contact portion and the second contact portion become a state of making contact with each other by an external force based on seating of the occupant, cause the [seat occupancy determination device] to output the detection signal (Abstract, Fig 2 Part 50, Para 0036)….

However, Yanai does not teach that an antenna unit formed on a surface as a conductive pattern and configured to receive a transmission signal including a power supply radio signal from the reader, and 
a first contact portion electrically connected to the antenna unit and formed on a first opposing surface facing the second flexible sheet, 
a controller formed on a surface as a conductive pattern and configured to be driven by the transmission signal received by the antenna unit and output the detection signal, and 
the first contact portion and the second contact portion become a state of making contact with each other by an external force based on seating of the occupant, cause the antenna unit to output the 

Lee, in the same field of endeavor, teaches of an antenna unit formed on a surface as a conductive pattern and configured to receive a transmission signal including a power supply radio signal from the reader (Fig 2 Part 304, 302, 106, Para 0021, 0011) and 
a first contact portion electrically connected to the antenna unit and formed on a first opposing surface facing the second flexible sheet (Fig 2 Part 304, 302, 106, Para 0021, 0029; where the antenna switch 304 could be activated when the contact portions touch and it could be located on a first contact portion), 
a controller formed on a surface as a conductive pattern and configured to be driven by the transmission signal received by the antenna unit and output the detection signal (Fig 2 Part 106, 300, 304; Para 0021), and 
a second contact portion electrically connected to the controller and formed on a second opposing surface facing the first flexible sheet (Fig 2 Part 106, 300, 304; Para 0021, 0029; where the antenna switch 304 could be activated when the contact portions touch), 
the first contact portion and the second contact portion become a state of making contact with each other by an external force based on seating of the occupant, cause the antenna unit to output the transmission signal to the controller, and cause the controller to output the detection signal to the antenna unit (Fig 2 Part 106, 300, 304; Para 0021, 0023, 0029).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first contact and second contact portions, as taught by Yanai, to include the first contact portion being connected to an antenna and the second contact portion being .
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanai in view of Lee as applied to claim 1 above, and further in view of Sickon et al. (US 2013/0300555; hereinafter Sickon).
In regards to claim 2, Yanai in view of Lee teaches of a vehicular detection system (Yanai Abstract, Fig 1) comprising: 
the vehicular detector according to claim 1 configured to detect seating of an occupant on a seat in a vehicle and transmit a first detection signal (Yanai Abstract, Fig 1); 

However, Yanai in view of Lee does not teach that a buckle sensor configured to detect a fastening state of a seat belt that is provided to the seat in the vehicle and transmit a second detection signal; and 
a reader provided in the vehicle and configured to receive the first detection signal and the second detection signal, wherein 
the reader includes 
a determining unit configured to determine a seating state of the occupant on the seat on a basis of the first detection signal, determine a fastening state of the seat belt on a basis of the second detection signal, and output a warning signal when the occupant is in a seating state and the seat belt is in an unfastened state, and 
an alert unit configured to warn the occupant in accordance with the warning signal.


a reader provided in the vehicle and configured to receive the first detection signal and the second detection signal (Para 0017-0019, Fig 1 Part 30, Fig 2 Part 42) wherein 
the reader includes (Fig 1 Part 30) 
a determining unit configured to determine a seating state of the occupant on the seat on a basis of the first detection signal, determine a fastening state of the seat belt on a basis of the second detection signal, and output a warning signal when the occupant is in a seating state and the seat belt is in an unfastened state (Para 0017-0019, Fig 1 Part 12, 30, 36, Fig 2 Part 42, and 
an alert unit configured to warn the occupant in accordance with the warning signal (Fig 1 Part 36, Para 0018).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detector to detect the seating of an occupant, as taught by Yanai in view of Lee, to include a seat buckle detector that outputs an alarm if an occupant is not wearing a seat buckle, as taught by Sickon, in order to allow for rear seats of a vehicle to have seat buckle warnings that do not require a wiring harness (Sickon Para 0002-0004).

In regards to claim 3, Yanai in view of Lee, further in view of Sickon teaches of the vehicular detection system according to claim 2, wherein 
a plurality of the vehicular detectors are placed on a seat surface portion of the seat with at least a part being spaced apart from each other (Yanai Fig 1 Parts α1, α2, β1, β2, Para 0032), 

the determining unit determines a seating state of the occupant on a basis of at least number of pieces of the received identification information (Yanai Para 0035, Fig 3).
The motivation of combining Yanai with Lee is the same as that in recited in claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tinoco et al. (US 10752206) teaches of a seat belt detector with a RF signal indication.  
Foltin (20180072255) teaches of a RFID transponder that monitors the seating of a vehicle occupant.  
Miyamori et al. (20110074567) teaches of antenna electrodes to determine if an occupant is sitting on a vehicle seat.
Nathan et al. (US 20070139185) teaches of an indication system using RFID to determine the presence and status of an occupant in a vehicle.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                         
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/11/2021